      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 1 of 15




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                NO. 3:19-CR-04

            v.                           (MANNION, J.)
                                         (SAPORITO, M.J.)
DAVID SISK,

            Defendant.


                           MEMORANDUM
     This matter is before the court on the emergency motion for release

of high-risk inmate (Doc. 36) filed by the defendant, Davis Sisk, a federal

pretrial detainee housed at the Lackawanna County Prison (LCP).

     On January 15, 2019, Sisk was charged in an indictment with

possession with intent to distribute 40 grams or more of fentanyl, in

violation of 21 U.S.C. § 842(a)(1); possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 842(a)(1); possession with

intent to distribute cocaine, in violation of 21 U.S.C. § 842(a)(1);

possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c); possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1); and possession of a stolen

firearm, in violation of 18 U.S.C. § 922(j). (Doc. 1). On February 15, 2019,



                                     1
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 2 of 15




he appeared before the undersigned United States magistrate judge for

an initial appearance and an arraignment. He entered a plea of not guilty

to the charges in the indictment. At that time, he waived a detention

hearing with the right to request a hearing if his circumstances changed,

we ordered that Sisk be detained pending trial, and he has been in

custody since. (Doc. 15). On March 31, 2020, he filed the instant

emergency motion for release of high-risk inmate. (Doc. 36).

     In his motion, Sisk asks that we release him because the risk of

being confined in a large group during the COVID-19 global pandemic,

places him at substantial risk because he is asthmatic. In his motion,

Sisk attached a certificate of non-concurrence (Doc. 36, at 6) certifying

that the assigned assistant United States attorney does not concur in his

motion. A status report was filed by government counsel stating that the

issue of release was not resolved and that a hearing is requested. The

government filed a brief in opposition to the defendant’s motion (Doc. 38).

We conducted a telephonic hearing, with the defendant’s consent, on

April 17, 2020. The motion is ripe for a decision. For the reasons set forth

herein, we will deny the motion.




                                     2
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 3 of 15




I.   Statement of Facts

     As indicated above, Sisk has been charged by an indictment with

the charges listed. If convicted, he faces a maximum term of

imprisonment of greater than 10 years. At the telephonic detention

hearing held on April 17, 2020, the parties agreed that the presumption

under 18 U.S.C. § 3142(e)(3) applied. 1

     The government proffered that, on August 10, 2018, a search

warrant obtained in Luzerne County, Pennsylvania, was executed on a

residence utilized by Sisk. After he was Mirandized and advised of the

possible consequences should officers be harmed by the presence of

fentanyl in the residence, Sisk informed the officers that there was

fentanyl in a backpack located in the bedroom where Sisk was found at

the beginning of the search. After proceeding to Sisk’s bedroom, the

investigators located a backpack containing the following items: (1) 20

sublingual suboxone strips; (2) a large bag of rice that contained 320

prepackaged heroin packets; (3) 36 grams of pure fentanyl; (4) 36.5 grams

of raw heroin; (5) plastic sandwich baggies; (6) inositol – which is



1The rebuttable presumption in 18 U.S.C. § 3142(e)(3) reflects a
Congressional finding that drug trafficking is a danger to the community
and drug traffickers pose special flight risks.
                                    3
       Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 4 of 15




commonly used to “cut” drugs; and, (7) a pair of scissors. Additional

drugs, packaging materials, $8000 in cash, and additional evidence were

in the top drawer of a dresser in the room. Police also found a box of .45

caliber bullets in plain sight on a table next to the bundled money in the

bedroom. Officers asked Sisk whether there was a firearm and if so,

where it was located. Sisk told the officers to look under the bed in his

room. As a result, a Springfield XD .45 caliber pistol was discovered

under Sisk’s bed box spring. Further investigation determined that the

firearm was reported stolen from West Wyoming Borough, Pennsylvania

on January 9, 2017. (Doc. 38, at 2-3). Further, the government proffered

in its brief and at the hearing that LCP has reported no positive COVID-

19 cases among its inmate populations and only one corrections officer

has tested positive. (Doc. 38, at 8-9).

     At the hearing, defense counsel acknowledged the application of the

presumption and stated that, ordinarily, Sisk would not be eligible for

release. He proffered that Sisk has a history of asthma which makes him

more likely to have serious complications from COVID-19. He has not

been diagnosed with COVID-19, nor has he exhibited any symptoms

thereof. He also informed the court that Sisk is the subject of a state

detainer and if we were to release him to that detainer, he would request
                                      4
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 5 of 15




that Sisk serve that time in a state correctional facility which he posits

is better equipped to handle the impact of COVID-19 than in the LCP.

Further, he proposed that Sisk be released to his father’s home on home

confinement with electronic monitoring. We did not hear from Sisk’s

father that he consents to his son living with him under those terms.

     Upon questioning by the court, Sisk, age 31, testified that he was

diagnosed with asthma as a child. He has not had the need to visit a

doctor about his asthma or to visit a hospital since his childhood. Further,

he used a nebulizer as a child only. He has no use for an inhaler while he

has been an inmate at LCP because he is not exercising. He takes no

prescribed medication. He has no other medical condition.

     We have the benefit of a pretrial services report dated February 7,

2019, which reflects a serious criminal history that includes multiple

drug related convictions and a charge of flight to avoid apprehension.

Moreover, the instant offense occurred when Sisk was released on

supervision. In the report, the probation office has recommended that

Sisk be detained.

     The Bail Reform Act requires that we consider the following factors

in determining whether to release a defendant:



                                     5
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 6 of 15




           (1) the nature and circumstances of the offense
               charged, including whether the offense is a
               crime of violence, . . . a Federal crime of
               terrorism, or involves a minor victim or a
               controlled substance, firearm, explosive, or
               destructive device;

           (2) the weight of the evidence against the person;

           (3) the history and characteristics of the person,
           including—

               (A) the person’s character, physical and
                   mental       condition,     family      ties,
                   employment, financial resources, length of
                   residence in the community, community
                   ties, past conduct, history relating to drug
                   or alcohol abuse, criminal history, and
                   record concerning appearance at court
                   proceedings; and

               (B) whether, at the time of the current offense
                   or arrest, the person was on probation, on
                   parole, or on other release pending trial,
                   sentencing, appeal, or completion of
                   sentence for an offense under Federal,
                   State, or local law; and

           (4) the nature and seriousness of the danger to any
                person or the community that would be posed
                by the person’s release . . . .

18 U.S.C. § 3142(g).

     After considering these factors and the information presented at

the detention hearing, we conclude that Sisk be detained pending trial

because no conditions or combination of conditions of release will

                                    6
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 7 of 15




reasonably assure Sisk’s appearance and the safety of the community.

We also find that Sisk did not produce that quantum of evidence

necessary to overcome the presumption. The reasons for detention

include the following: the weight of evidence against the defendant is

strong; he is subject to a lengthy period of incarceration if convicted; his

prior criminal history; his participation in criminal activity while on

probation, parole, or supervision; that drug trafficking is inherently a

danger to the community; that drug traffickers inherently pose special

flight risks; and that the rebuttable presumption applied to this case and

that Sisk had not rebutted the presumption that detention was necessary

to assure his appearance and to protect the community.

II.   Discussion

        a. COVID-19 Global Pandemic

      We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 2 “COVID-

19 is the infectious disease caused by the novel coronavirus.” United

States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.



2World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.
                                     7
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 8 of 15




Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through April 30, 2020, and now extended to May 8, 2020.

Further, the Governor has ordered all schools to remain closed for the

remainder of the 2019-2020 academic school year. We also recognize that

public health officials have strenuously encouraged the public to practice

“social distancing,” to hand-wash and/or sanitize frequently, and to avoid

close contact with others—all of which presents challenges in detention

facilities. See Roeder, 2020 WL 1545872, at *2; United States v. Martin,

No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020).

        b. Conditions of LCP

     Sisk contends that it is difficult or impossible for those inmates

most at risk, like himself, to engage in social distancing and self-

quarantine precautions as recommended by the Centers for Disease

Control and Prevention. Lawyer visits have been limited to meetings

through glass making the preparation of a defense difficult, and

potentially impossible.

     The government concedes a recent disclosure that a guard at LCP

recently tested positive for the COVID-19 virus, which resulted in
                                    8
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 9 of 15




inmates being placed in lockdown, permitted only to leave their cells for

showers, phone calls, attorney visits (through glass windows), and video

teleconferencing for court proceedings. The government proffers in its

brief that LCP has reported no other staff member or inmate has reported

flu-like symptoms. (Doc. 38, at 8). At the April 17, 2020, hearing, the

government proffered that as of that date, no other inmate or corrections

officer at LCP have tested positive for the coronavirus. We further take

judicial notice of recent policies and procedures adopted by LCP to

prevent or limit the spread of COVID-19 within the prison. See Shakur

v. Costello, 230 Fed. App’x 199, 201 (3d Cir. 2007) (per curiam) (taking

judicial notice of county prison procedures). Under these new policies and

procedures, LCP has suspended contact visits, regular visitation, and

visitation from volunteers, including religious leaders. It            has

implemented aggressive sanitation programs and suspended all

programs that utilize “outside” employees. It has prohibited individuals

other than prison and medical staff to proceed any further than the

reception area. It has limited attorney visits with inmates to meetings

through a glass partition in a lawyer visitation room unless written

permission is granted by the warden or the deputy warden. It has

cancelled all conferences and out-of-county training. It has provided for
                                    9
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 10 of 15




weekly contact with officials from the state department of corrections. It

has posted educational flyers in the blocks and in the reception area. It

has also implemented body temperature screening checks for all

employees and lawyers as they enter the facility. United States v.

Mendoza, No. 5:20-mj-00011, 2020 WL 1663361, at *3 & n.4 (M.D. Pa.

Apr. 3, 2020).

        c. 18 U.S.C. § 3142(i)—Temporary Release

     To the extent that Sisk seeks relief under 18 U.S.C. § 3142(i) which

allows a judicial officer, by subsequent order, to permit the temporary

release of a person to the extent that the judicial officer determines such

release to be necessary for preparation of the person’s defense or another

compelling reason, we are not persuaded that he is entitled to release.

We do not find that his heightened health risks constitute “another

compelling reason” to justify his release.

     Section 3142(i) constitutes a limited safety valve provision,

enabling courts to re-examine detention decisions “to the extent that the

judicial officer determines such release to be necessary for preparation of

the person’s defense or for another compelling reason.” 18 U.S.C.

§ 3142(i). The defendant bears the burden of establishing circumstances

warranting temporary release under § 3142(i). See United States v.
                                    10
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 11 of 15




Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18,

2013) (collecting cases). The Court must carefully and impartially apply

the proper legal standards that govern an individual’s particular request

for relief. Roeder, 2020 WL 1545872, at *3.

     Until recent events spawned by the COVID-19 global pandemic,

defendants seeking release under § 3142(i) generally did so because it

was necessary to prepare the person’s defense. Those courts finding

“another compelling reason,” however, typically granted release

“sparingly to permit a defendant’s release where, for example, he is

suffering from a terminal illness or serious injuries.” United States v. Lee,

No. 19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020)

(quoting United States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036,

at *2 (E.D.N.Y. Mar. 20, 2020)); see also United States v. Scarpa, 815 F.

Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering from

terminal AIDS, which could no longer be managed by correctional

authorities); United States v. Cordero Caraballo, 185 F. Supp. 2d 143

(D.P.R. 2002) (permitting release where defendant sustained “serious”

and “grotesque” gunshot wounds, suffered a heart attack, underwent an

emergency tracheotomy, was partially paralyzed, could not use his

hands, and had open and infected wounds about his body, and where the
                                     11
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 12 of 15




United States Marshals Service refused to take custody of him until his

wounds closed).

      A defendant is not entitled to temporary release under § 3142(i)

based solely on generalized COVID-19 fears and speculation. United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.,

Mar. 25, 2020). We must make an individualized determination as to

whether COVID-19 concerns are compelling in a particular case to justify

temporary release under § 3142(i). Id. A decision on a motion seeking

release under § 3142(i) entails an informed judgment assessing both

individual health concerns and broader public safety interests. In

reaching these judgments the court must:

             [E]valuate at least the following factors: (1) the
             original grounds for the defendant’s pretrial
             detention, (2) the specificity of the defendant’s
             stated COVID-19 concerns, (3) the extent to which
             the proposed release plan is tailored to mitigate or
             exacerbate other COVID-19 risks to the defendant,
             and (4) the likelihood that the defendant’s
             proposed release would increase COVID-19 risks
             to others. The court will not necessarily weigh
             these factors equally, but will consider them as a
             whole to help guide the court’s determination as to
             whether a “compelling reason” exists such that
             temporary release is “necessary.”
Id. at *3.



                                     12
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 13 of 15




      We have already discussed our reasons for Sisk’s detention above.

Sisk states that his history of asthma should justify his release

considering the coronavirus pandemic. While the court remains

sympathetic to Sisk’s concerns regarding the possibility of health

complications caused by the COVID-19 virus, “[s]uch speculation does

not constitute a ‘compelling reason’ for temporary release.” United States

v. Loveings, Cr. No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30,

2020); see also United States v. Pritchett, CR 19-280, 2020 WL 1640280,

at *3 (W.D. Pa. Apr. 2, 2020) (despite being sympathetic to defendant’s

medical conditions, including a diagnosis of asthma, speculation

concerning possible future conditions in jail does not constitute a

“compelling reason” for temporary release.); United States v. Jones, No.

2:19-CR-00249-DWA, 2020 WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020)

(holding that, while the defendant suffered from hypertension, sleep

apnea, and asthma, and it is true that individuals with respiratory issues

are at higher risk for COVID-19, his present health conditions were not

sufficient to establish a compelling reason for release in light of the

danger to the community posed by his release and the efforts undertaken

at the jail to combat the spread of the virus) (citing United States v. Davis,

2020 U.S. App. LEXIS 9987 (3d Cir. Mar. 20, 2020)). The state of the
                                     13
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 14 of 15




record reflects that the defendant’s asthma related issues seem to be

under control.

     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.

2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)

(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)

(denying motion of asthmatic defendant). Thus, we are left to speculate

whether Sisk’s continued incarceration would likely increase his risk of

harm. However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we will

entertain a renewed request for release if at some point in the future it
                                    14
      Case 3:19-cr-00004-MEM Document 42 Filed 04/23/20 Page 15 of 15




becomes clear that there are compelling reasons to justify the defendant’s

release. United States v. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159

*7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298

(KBJ), 2020 1541049, at *7 (D.D.C. Mar. 30, 2020).

   III. Conclusion

      For all of reasons set forth above, Sisk has failed to demonstrate a

compelling reason under 18 U.S.C. § 3142(i) to justify a release from

detention. Therefore, his motion is denied.

      An appropriate order follows.



                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  U.S. Magistrate Judge
Dated: April 23, 2020




                                    15
